IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CASEY DOOLEY,                 : No. 31 EM 2015
                              :
               Petitioner     :
                              :
                              :
           v.                 :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DISTRICT ATTORNEY OF          :
PHILADELPHIA COUNTY,          :
                              :
               Respondent     :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2015, the Application for Leave to File Process

is GRANTED, and the Petition for a Writ of Habeas Corpus is DENIED.